By the Court, Bronson, J.
All the charges which have been pointed out are improper, and should not have been allowed by the taxing officer. A retaining fee for counsel is only chargeable where the party finally prevails in the cause, and not on any interlocutory proceeding or judgment. As to the other charges, a notice that the argument will be brought on upon the ground of the frivolousness of the demurrer or bill of exceptions, is nothing more than a notice that the cause will be moved before it is reached on the calendar, and whether it is so moved or not, the opposite party cannot charge costs for attending to resist that particular motion. He can only charge costs on the argument or for attending to argue the demurrer or bill of exceptions, without any reference to the special form of the notice.
Motion granted.